Exhibit 10.35

AGREEMENT

This Agreement is made as of the 8th day of January, 2007, by and between
Friendly Ice Cream Corporation, a Massachusetts corporation (the “Company”), and
George M. Condos (“Employee”).

WHEREAS, Employee is currently serving as the Company’s President and Chief
Executive Officer;

WHEREAS, in consideration for Employee agreeing to continue his employment with
the Company, agreeing to keep Company information confidential and not to
compete with the Company in the event Employee’s employment is terminated and
providing the Company with a release of any potential claims, the Company agrees
that Employee shall receive a similar release from the Company and the
compensation set forth in this Agreement as a cushion against the financial and
career impact on Employee in the event Employee’s employment with the Company is
terminated without cause.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth and intending to be legally bound hereby, the
parties hereto agree as follows:

1.             Definitions

“Base Compensation” shall mean the annualized base rate of salary being paid to
Employee at the time of Employee’s Termination of Employment.

“Cause” shall mean (1) misappropriation of funds, (2) habitual insobriety or
substance abuse, (3) conviction of a crime involving moral turpitude, or (4)
gross negligence in the performance of duties, which gross negligence has had a
material adverse effect on business, operations, assets, properties or financial
condition of the Company and its Subsidiaries taken as a whole.

“Severance Period” shall mean the one (1)-year period after Employee’s
Termination of Employment.

“Termination of Employment” shall mean the termination of Employee’s active
employment relationship with the Company or its parent, Friendly Ice Cream
Corporation.

2.             Severance Compensation upon Termination.   Subject to the
requirements of Section 7 hereof, in the event that Employee’s employment is
terminated by Friendly’s (as defined below) for a reason other than for Cause,
Employee shall be entitled to receive salary continuation payments during the
Severance Period in an aggregate amount equal to the Base Compensation, which
payments shall be paid on Employee’s then current payment schedule.

Notwithstanding the foregoing, no such payments shall be provided unless
Employee executes, and does not revoke, an effective written release, complying
with all state and federal


--------------------------------------------------------------------------------


requirements (the “Release”), of any and all claims against the Company and all
related parties with respect to all matters arising out of Employee’s employment
or the termination thereof.

3.             Confidential Information.  Employee recognizes and acknowledges
that, by reason of his employment by and service to the Company, he has had and
will continue to have access to confidential information of the Company and its
affiliates, including, without limitation, information and knowledge pertaining
to the products and services offered, innovations, designs, ideas, plans, trade
secrets, proprietary information, distribution and sales methods and systems,
sales and profit figure, customer and client lists, and relationships between
the Company and its affiliates and other distributors, customers, clients,
suppliers and others who have business dealings with the Company and its
affiliates (“Confidential Information”).  Employee acknowledges that such
Confidential Information is a valuable and unique asset and covenants that he
will not, either during or after his employment by the Company, disclose any
such Confidential Information to any person for any reason whatsoever without
the prior written authorization of the Board, unless such information is in the
public domain through no fault of Employee or except as may be required by law
or in a judicial or administrative proceeding.  In the event that Employee is
required to disclose any of the Company’s Confidential Information, Employee
shall provide reasonable notice to the Company and shall provide reasonable
cooperation with any efforts of the Company to oppose such disclosure.

4.             Non-Competition.

(a)           During his employment by the Company and for a period of one year
thereafter unless acting with the prior written consent of the Board, Employee
shall not, directly or indirectly, own, manage, operate, join, control, finance
or participate in the ownership, management, operation, control or financing of,
or be connected as an officer, director, employee, partner, principal, agent,
representative, consultant or otherwise with or use or permit his name to be
used in connection with, those businesses directly competing with the Company,
including, and limited to, Denny’s, IHOP and Bob Evans. Employee also shall not,
directly or indirectly, during such period (a) solicit or divert business from,
or attempt to convert any client, account or customer of the Company or any of
its affiliates, whether existing at the date hereof or acquired during
Employee’s employment nor (b) following Employee’s employment, solicit or
attempt to hire or hire any then employee of the Employer or of any of its
affiliates.

(b)           The foregoing restriction shall not be construed to prohibit the
ownership by Employee of less than five percent (5%) of any class of securities
of any corporation in the family dining segment having a class of securities
registered pursuant to the Securities Exchange Act of 1934, provided that such
ownership represents a passive investment and that neither Employee nor any
group of persons including Employee in any way, either directly or indirectly,
manages or exercises control of any such corporation, guarantees any of its
financial obligations, otherwise takes any part in its business, other than
exercising his rights as a shareholder, or seeks to do any of the foregoing.

5.             Equitable Relief.  Employee acknowledges that the restrictions
contained in Sections 3 and 4 hereof are reasonable and necessary to protect the
legitimate interests of the Company and its affiliates, that the Company would
not have entered into this Agreement in the

2


--------------------------------------------------------------------------------


absence of such restrictions, and that any violation of any provision of those
Sections will result in irreparable injury to the Company.  Employee represents
that his experience and capabilities are such that the restrictions contained in
Section 4 hereof will not prevent Employee from obtaining employment or
otherwise earning a living at the same general level of economic benefit as is
currently the case.  Employee further represents and acknowledges that (i) he
has been advised by the Company to consult his own legal counsel in respect of
this Agreement, and (ii) that he has had full opportunity, prior to execution of
this Agreement, to review thoroughly this Agreement with this counsel.

6.             Notice.  All notices and other communications required or
permitted hereunder or necessary or convenient in connection herewith shall be
in writing and shall be delivered personally or mailed by registered or
certified mail, return receipt requested, or by overnight express courier
services, as follows:

If to the Company, to:

 

 

 

 

Friendly Ice Cream Corporation

 

 

1855 Boston Road

 

 

Wilbraham, MA 01095

 

 

Attention: General Counsel

 

 

 

 

If to the Employee, to:

 

 

 

 

George M. Condos

 

 

299 Great Bay Street

 

 

East Falmouth, MA 02536

 

or to such other names or addresses as the Company or Employee, as the case may
be, shall designate by notice to the other party hereto in the manner specified
in this Section.  Any such notice shall be deemed delivered and effective when
received in the case of personal delivery, five days after deposit; postage
prepaid, with the U.S. Postal Service in the case of registered or certified
mail, or on the next business day in the case of overnight express courier
service.

7.             Release of Claims.  Notwithstanding any provision contained
herein, Employee’s right to receive payments hereunder is expressly conditioned
upon Employee’s execution of an agreement to release claims, which agreement
shall contain, in part, the following provision:

 “Employee, on his behalf, his spouse, heirs, agents, attorneys, representatives
and assigns, hereby releases and discharges forever all claims and causes of
action of every name and nature that have arisen or might have arisen at any
time up to and including the date on which you sign this Agreement (whether
known or unknown, accrued, contingent, or liquidated) that you now have or may
have against Friendly Ice Cream Corporation, any of its subsidiaries, divisions,
parents and affiliates (collectively, “Friendly’s”), or any of the
aforementioned entities’ agents, employees, directors, and officers, including
but not limited to, any claims relating to your employment with Friendly’s and
the termination thereof; any claims based on statute, regulation, ordinance,

3


--------------------------------------------------------------------------------


contract or tort; any claims arising under the Age Discrimination in Employment
Act of 1967, as amended (the “ADEA”), or any other federal, state, or local law
relating to employment discrimination, harassment, or retaliation; any claims
relating to wages, compensation, or benefits; and any related claims for
attorney’s fees.”

8.             Miscellaneous.

(a)           All section headings are for convenience only.  This Agreement may
be executed in several counterparts, each of which is an original.  It shall not
be necessary in making proof of this Agreement or any counterpart hereof to
produce or account for any of the other counterparts.

(b)           Nothing in this Agreement shall be construed as giving Employee
any right to be retained in the employ of the Company.  Employee is and will
remain an employee at will.

(c)           If any provision of this Agreement or application thereof to
anyone or under any circumstances shall be determined to be invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions or applications of this Agreement which can be given effect without
the invalid or unenforceable provision or application.

(d)           This Agreement shall be governed by and interpreted under the laws
of the State of Delaware without giving effect to any conflict of laws
provisions.

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

FRIENDLY ICE CREAM CORPORATION

 

 

 

By:

/s/ Donald N. Smith

 

 

Donald N. Smith, Chairman

 

 

 

 

 

 

 

 

/s/ George M. Condos

 

 

George M. Condos

 

 

4


--------------------------------------------------------------------------------